La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
Nuevamente nos corresponde interpretar las disposicio-nes de la Ley Núm. 2 de 17 de octubre de 1961, según enmendada, 32 L.P.R.A. see. 3118 et seq. En particular, de-bemos clarificar el significado del término distrito judicial de acuerdo con el esquema de la See. 3 de dicha ley, 32 L.P.R.A. see. 3120.
I

Los hechos

El 4 de octubre de 1995 Manuel Hernández Hernández (en adelante obrero peticionario) presentó en la Sala Superior de Arecibo del Tribunal de Primera Instancia una que-rella al amparo del procedimiento sumario establecido por la Ley Núm. 2, supra. Incluyó como querellados al Sr. Angel Espinosa, la esposa de éste identificada como Fulana de Tal y la sociedad legal de gananciales compuesta por am-bos, h/n/c Vaquería Espinosa (en adelante recurridos). *253Alegó, en síntesis: que había trabajado como ordeñador para los recurridos desde el mes de febrero de 1989 hasta el 15 de octubre de 1994; que sus servicios fueron contra-tados sin especificar un límite de tiempo y que entre sus tareas se encontraba la de suministrar medicamentos al ganado; que recibía un salario de cinco dólares ($5) por hora; que había sido despedido injustificadamente; que mientras estuvo empleado trabajó horas extras sin recibir paga alguna; que no se le permitió tomar su hora de al-muerzo; que tampoco se le permitió disfrutar de sus vaca-ciones regulares; que nunca se le pagó el bono de navidad.
El obrero peticionario solicitó remedios al amparo de la Ley Núm. 379 de 15 de mayo de 1948, según enmendada, 29 L.P.R.A. see. 271 et seq.; la Ley Núm. 96 de 26 de junio de 1956, según enmendada, 29 L.P.R.A. sec. 245 et seq.; el Art. 2(c) de la Ley Núm. 115 de 20 de diciembre de 1991 (29 L.P.R.A. sec. 194a(c)); la Ley Núm. 80 de 30 de mayo de 1976, según enmendada, 29 L.P.R.A. sec. 185a et seq., y la Ley Núm. 148 de 30 de junio de 1969, según enmendada, 29 L.P.R.A. sec. 501 et seq. Pidió específicamente que se ordenara su reinstalación al empleo y que se le hicieran los pagos correspondientes en concepto de mesada, horas extras trabajadas y no compensadas a tiempo doble, horas de tomar alimentos, vacaciones, bono de navidad y las pena-lidades aplicables. Estimó que todo lo anterior totalizaba setenta y siete mil seiscientos veinte dólares ($77,620) más quince mil dólares ($15,000) en concepto de costas, gastos y honorarios de abogado.
Los recurridos fueron notificados de la querella el 2 de noviembre de 1995. La sociedad de bienes gananciales, h/n/c Vaquería Espinosa, y Angel Espinosa, fueron notifi-cados en el municipio de Camuy, mientras que la Sra. Nelva Avila en el municipio de Hatillo.(1) A todos se les advirtió *254que de no contestar dicha querella dentro del término de diez (10) días contados desde su notificación, se procedería a dictar sentencia en su contra sin más citarle ni oírle.
El 14 de noviembre de 1995, once (11) días después de notificada la querella y sin que los recurridos hubiesen con-testado, el obrero peticionario solicitó que se dictara sen-tencia en rebeldía a su favor. El 17 de noviembre de 1995 el tribunal de instancia anotó la rebeldía a los recurridos. Alegádamente, ese mismo día fue recibida en el tribunal la contestación a la querella suscrita por Angel Espinosa y la sociedad legal de gananciales h/n/c Vaquería Espinosa. La orden del tribunal para anotar la rebeldía fue notificada a las partes el 28 de noviembre de 1995.(2)
Posteriormente, el 4 de diciembre de 1995, treinta y dos (32) días después de notificados, la representación legal de los recurridos interpuso un escrito titulado Moción Solici-tando Reconsideración o Relevo de Anotación de Rebeldía, acompañado de una declaración jurada suscrita por el Ledo. Eric R. Ronda del Toro. En esencia, solicitó que se relevara a sus representados de la rebeldía. En aras de justificar su petición, adujo como principal argumento que suscribió y envió la contestación a la querella el 11 de no-viembre de 1995, o sea, dentro del término establecido por ley. Por su parte, en la declaración jurada señaló que la querella fue recibida en su oficina el 9 de noviembre de 1995 y que por problemas personales no pudo enviar la contestación antes de 11 de noviembre.(3) Expuso, sin mayor explicación, que para contestar la querella era menes-*255ter llevar a cabo una investigación de los hechos y del derecho aplicable. Finalmente, adujo que desconocía las razones por las cuales la contestación a la querella no fue recibida en el tribunal hasta el día 17 de noviembre de 1995.
Luego de varios trámites procesales, el 2 de enero de 1996 el tribunal de instancia denegó la moción. Esta orden fue notificada el 9 de enero. Al día siguiente, dicho tribunal dictó una sentencia en rebeldía en la que declaró con lugar la querella(4) Condenó a los recurridos a reponer en su empleo al obrero peticionario y a satisfacerle la cantidad de doscientos mil cien dólares ($200,100) en concepto de mesada, horario extraordinario, horas de alimentos, vaca-ciones, penalidades y honorarios de abogado. Además, or-denó el pago de salarios a razón de cuarenta dólares ($40) por cada día transcurrido desde la fecha de la presentación de la querella —4 de octubre de 1995— hasta que el obrero peticionario fuera repuesto en su empleo, más el duplo co-rrespondiente en concepto de penalidad.
Inconforme con esta determinación, el 29 de enero de 1996 el patrono recurrido interpuso un recurso de certio-rari ante el Tribunal de Circuito de Apelaciones (en ade-lante Tribunal de Circuito).(5) El 5 de febrero de 1996 el *256Tribunal de Circuito ordenó la paralización de los efectos de la sentencia. Además, ordenó al obrero peticionario mos-trar causa por la cual no se debía expedir el auto solicitado y dejar sin efecto la anotación de rebeldía.
En cumplimiento con lo anterior, el peticionario compa-reció y expresó su posición en torno a las dos (2) peticiones de certiorari interpuestas por los recurridos. Dos (2) días más tarde, el Tribunal de Circuito consolidó los recursos y los acogió como una apelación.
El 20 de marzo de 1996, dicho tribunal dictó una sen-tencia mediante la cual revocó el dictamen del foro de instancia. Resolvió que no procedía la anotación de rebel-día contra los recurridos. Dispuso que el plazo que éstos tenían para contestar la querella no era el de diez (10) días, sino el de quince (15) días, ya que ésta había sido notificada en un distrito judicial distinto al que fue presentada. Modificó, además, la cuantía en concepto de horas extras y penalidades otorgada por el foro de instan-cia al obrero peticionario.(6) Finalmente, ordenó la devolu-ción del caso para que dicho foro resolviera conforme a lo dictaminado en su sentencia.
Por su inconformidad con esta decisión y luego de haber sido denegada una solicitud de reconsideración, el obrero peticionario acudió ante nos mediante un recurso de apelación. Alegó la comisión de los errores siguientes:
1. Erró el Tribunal de Circuito de Apelaciones al resolver, en forma contraria a la ley, que el término para contestar la que-rella en este caso era de quince (15) y no de diez (10) días como dispone la ley.
2. Erró el Tribunal de Circuito de Apelaciones al considerar y resolver sobre el contenido de la sentencia emitida por el Tribunal Superior[,] a pesar de que en la orden para mostrar *257causa exigía únicamente que se expusieran razones por las cua-les no debía dejarse sin efecto la anotación de rebeldía.
3. Erró el Tribunal de Circuito de Apelaciones al determinar que todos los querellados contestaron la querella, a pesar de que del propio expediente surge que un querellado nunca con-testó la querella.
Considerado el recurso de apelación presentado el 30 de mayo de 1996 como uno de certiorari por ser el apropiado, concedimos a los recurridos un término para que expresa-ran las razones por las cuales no debíamos revocar la sen-tencia del Tribunal de Circuito. Con el beneficio de su com-parecencia, resolvemos sin ulteriores procedimientos.
II

Significado del término “distrito judicial” bajo la Ley Núm. 2

En el primer señalamiento, el obrero peticionario sos-tiene que el Tribunal de Circuito interpretó incorrecta-mente el significado del término “distrito judicial” y, por consiguiente, erró al resolver que en este caso aplicaba el término de quince (15) días para contestar la querella ins-tada al amparo de la Ley Núm. 2, supra. Le asiste la razón.
Iniciamos nuestro análisis utilizando como punto de partida la See. 3 de la Ley Núm. 2, supra, que dispone, en lo aquí pertinente, lo siguiente:
El secretario del tribunal notificará a la parte querellada con copia de la querella, apercibiéndole que deberá radicar su con-testación por escrito, con constancia de haber servido copia de la misma al abogado de la parte querellante o a ésta si hubiere comparecido por derecho propio, dentro de diez (10) días des-pués de la notificación, si ésta se hiciere en el distrito judicial en que se promueve la acción, y dentro de quince (15) días en los demás casos, y apercibiéndole, además, que si así no lo hiciere, se dictará sentencia en su contra, concediendo el remedio soli-citado, sin más citarle ni oírle. Solamente a moción de la parte querellada, la cual deberá notificarse al abogado de la parte querellante o a ésta si compareciere por derecho propio, en que *258se expongan bajo juramento los motivos que para ello tuviere la parte querellada, podrá el juez, si de la faz de la moción encon-trara causa justificada, prorrogar el término para contestar. En ningún otro caso tendrá jurisdicción el tribunal para conceder esa prórroga. (Énfasis suplido.) 32 L.P.R.A. see. 3120.
 La sección citada claramente establece que el tér-mino de quince (15) días para contestar la querella sólo aplica a casos en los cuales la notificación de éste se dili-gencia en un distrito judicial distinto al que se promueve la acción.
En su dictamen el Tribunal de Circuito concluyó que “[era] plausible entender que para los efectos de la Ley Núm. 2, supra, el término distrito significaba] municipio”. Por lo tanto, resolvió que en vista de que la acción fue presentada en el municipio de Arecibo y que su notificación se diligenció en los municipios de Hatillo y Camuy, el plazo que tenían los recurridos para contestar era el de quince (15) días por haberse hecho la notificación en un municipio distinto de aquel en el que se promovió la acción. Los recu-rridos utilizan este mismo razonamiento para apoyar su posición.
En términos generales, distrito judicial se puede definir como el territorio sobre el cual tiene competencia un tribunal en particular. Este término también ha sido definido como “\p\ne of the circuits or precincts into which a state is commonly divided for judicial purposes', a court of general original jurisdiction being usually provided in each of such districts, and the boundaries of the district marking the territorial limits of its authority; or the district may include two or more counties, having separate and independent county courts, but in that case they are presided over by the same judge”.(7) (Enfasis suplido.) H.C. Black, Black’s Law Dictionary, 5ta ed., Min*259nesota, Ed. West Publishing Co., 1979, pág. 761. Por su parte, el término “municipio” se define como “una demar-cación geográfica con todos sus barrios, que tiene nombre particular y está regida por un gobierno local compuesto por un Poder Legislativo y un Poder Ejecutivo”. Art. 1.003(u) de la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991, según enmendada, Ley Núm. 81 de 30 de agosto de 1991 (21 L.P.R.A. sec. 4001(u)). También ha sido definido como “[p]ueblo con sus respectivos barrios que forman un distrito político. Se rige por las leyes del gobierno central y además por las orde-nanzas aprobadas por su asamblea municipal y su alcalde”. (Enfasis suplido.) I. Rivera García, Diccionario de Términos Jurídicos, New Hampshire, Equity Publishing Corp., 1976, pág. 176.
Ciertamente, el término distrito judicial se refiere ex-clusivamente a la demarcación de un área geográfica sobre la cual la sala particular del Tribunal de Primera Instancia tiene competencia para resolver la controversia ante su consideración. Mientras que municipio es un conjunto de habitantes de una delimitación territorial específica que forma parte de un distrito político que, además de ser go-bernado por las leyes del gobierno central, se rige por las ordenanzas que a su vez promulga en su territorio. Es claro que dentro de estas definiciones, municipio no es igual a distrito judicial.
De otra parte, la Ley Núm. 2, supra, tiene su génesis en la Ley Núm. 10 de 14 de noviembre de 1917 (32 L.P.R.A. sec. 3101 (ed. 1956)). En lo que respecta a nuestra discu-sión sobre distrito judicial, la Ley Núm. 10, supra, dispo-nía en su Sec. 1 (32 L.P.R.A. ant. sec. 3101) que cuando un trabajador agrícola reclamara de su patrono cualquier suma en concepto de salarios, debía comparecer ante el Juez Municipal del Distrito Judicial Municipal donde es-tuviera ubicada la finca en que se realizó el trabajo. En dicho distrito judicial debía formular una querella, en la *260cual se expresaran bajo juramento los hechos que motiva-ban su reclamación. Se disponía, además, que si la finca estaba radicada en un territorio correspondiente a dos (2) o más distritos judiciales municipales, podría presentarse la querella en cualquiera de las cortes en cuyo territorio ra-dicase alguna porción de la finca. Posteriormente, se aprobó la Ley Núm. 17 de 11 de abril de 1945, Leyes de Puerto Rico, pág. 45.(8) En virtud de dicha ley se enmendó, entre otras, la Sec. 1 de la Ley Núm. 10, supra, para dis-poner que cualquier reclamación de un obrero contra su patrono podía dilucidarse “ante la corte municipal del dis-trito judicial en que se realizó el trabajo o en que resida el obrero o empleado en la fecha de la reclamación ...”. (Enfa-sis suplido.) Ley Núm. 17, supra. La ley introdujo el tér-mino distrito judicial y utilizó dicho término para referirse a la delimitación del área geográfica que comprendía al-guna sala de la entonces Corte Municipal.
La Ley Núm. 10, supra, fue enmendada nuevamente por la Ley Núm. 182 de 12 de mayo de 1948, Leyes de Puerto Rico, pág. 471. Esta ley ratificó la utilización del término distrito judicial e hizo claro en su texto que dicho término se refería a aquel lugar donde se promovía la acción. Específicamente se refirió al territorio sobre el cual un tribunal tiene competencia para dilucidar algún asunto en particular. (9)
El 15 de mayo de 1950 se aprobó la Ley Orgánica de la Judicatura de Puerto Rico de 1950. De acuerdo con esta *261ley, el término distrito judicial se utilizó para delimitar el área geográfica sobre la cual las salas del entonces Tribunal de Distrito tenían competencia para resolver una controversia. En cuanto a la organización del tribunal, es-pecíficamente dispuso en su Art. 24 lo siguiente:
El Tribunal de Distrito de Puerto Rico constará de las Secciones de San Juan, Bayamón, Arecibo, Aguadilla, Mayagüez, Ponce, Guayama, Humacao y Caguas y cada una de dichas secciones comprenderá los pueblos que actualmente forman los distritos judiciales de San Juan, Bayamón, Arecibo, Aguadilla, Maya-güez, Ponce, Guayama, Humacao y Caguas respectivamente .... 4 L.P.R.A. see. 63 n.
La Ley Orgánica de la Judicatura de Puerto Rico de 1950 fue enmendada por la Ley Núm. 11 de 24 de julio de 1952 (4 L.P.R.A. sec. 1 et seq.). En virtud de tal ley, las Salas del Tribunal de Distrito se convirtieron en las Salas del Tribunal Superior. Las Cortes Municipales se convirtie-ron, a su vez, en Salas del Tribunal de Distrito. No obs-tante, dejó inalterada la fraseología en cuanto al signifi-cado y utilización del término distrito judicial. Véase el Art. III de la Ley Núm. 11 de 24 de julio de 1952, Leyes de Puerto Rico, pág. 37.(10)
En 1961, la actual Ley Núm. 2, supra, dispuso que el querellado debía contestar la querella en el plazo de diez (10) días si ésta se notifica dentro del distrito judicial en el que se promueve la acción. Ahora bien, cuando la querella se notifica en un distrito judicial distinto a aquel que fue presentada, el querellado tiene un plazo de quince (15) días para contestarla.
A la luz del análisis hecho en torno a las leyes que precedieron a la Ley Núm. 2, supra, y de las leyes de la *262Judicatura, podemos colegir inequívocamente que al ha-blar de distrito judicial se hace referencia exclusivamente a las demarcaciones territoriales correspondientes al tribunal de instancia que tiene competencia para entender en el asunto.
Erró el Tribunal de Circuito de Apelaciones al interpre-tar que, para los efectos de la Ley Núm. 2, supra, los con-ceptos distrito judicial y municipio son equivalentes.
Actualmente, en nuestro ordenamiento jurídico la deli-mitación geográfica de los distritos judiciales está conte-nida por el Art. 5.005 del Plan de Reorganización Núm. 1 de la Rama Judicial de 1994, de 28 de julio, según enmen-dado, conocido como la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 22q (Sup. 1997)). En dicho artículo se establece el área territorial que comprenden los distritos o regiones judiciales. Los mismos están compuestos de una Sala Superior del Tribunal de Primera Instancia que in-cluye varios municipios. Dicho artículo dispone, en lo que aquí respecta, que:
El Tribunal de Primera Instancia tendrá sedes y salas y ce-lebrará sesiones en San Juan, Bayamón, Arecibo, Aguadilla, Mayagüez, Ponce, Guayama, Humacao, Caguas, Aibonito, Utuado, Carolina y Fajardo. Además, tendrá salas y celebrará sesiones en aquellas sedes del Tribunal de Primera Instancia creadas por virtud del proceso de conversión de sedes del Tribunal de Distrito(11) en sedes del Tribunal de Primera Instancia de conformidad a lo dispuesto en las secs. 23i a 23k de este título. De conformidad a la necesidad judicial determinada por el Juez Presidente del Tribunal Supremo, a tenor con lo dis-puesto en la Constitución del Estado Libre Asociado de Puerto Rico, podrá celebrar sesiones en todos los municipios que hasta la vigencia de esta ley estaban incluidos en las anteriores re-giones judiciales de igual nombre.
*263Las regiones judiciales que comprenden las salas del Tribunal de Primera Instancia son las siguientes:(12)
(a) San Juan. — Incluye el municipio de San Juan.
(b) Bayamón. — Incluye los municipios de Cataño, Corozal, Dorado, Guaynabo, Naranjito, Toa Alta, Toa Baja, Vega Alta y Vega Baja.
(c) Arecibo. — Incluye los municipios de Barceloneta, Camuy, Ciales, Hatillo, Manatí, Morovis, Quebradillas y Florida. 4 L.P.R.A. sec. 22q.
Según las normas procesales actuales, la competencia de la distintas salas y subsecciones del Tribunal de Primera Instancia se determina utilizando criterios de cuantía, territorio y materia. La Sala Superior tiene competencia para entender en todo asunto, civil o criminal, que sea de la jurisdicción del Tribunal de Primera Instancia. De otra parte, la Subsección de Distrito conocerá concurrentemente con la Sala Superior, entre otras cosas, “[d]e todo asunto civil en que la cuantía en controversia ... no exceda de cincuenta mil (50,000) dólares, sin incluir intereses, costas y honorarios de abogado”. Art. 9.103(a)(1) de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 23k(a)(l)). La determinación sobre a cuál de las distintas salas o subsecciones le corresponde resolver un caso en particular dependerá —además de la cuantía— de la demarcación territorial a la cual las nor-mas procesales hayan asignado dicho caso.
De los documentos que obran en autos se desprende que la reclamación del obrero peticionario excede de los cin-cuenta mil dólares ($50,000), que la causa de acción surgió en el municipio de Camuy, sitio donde ubica la Vaquería Espinosa, y que los recurridos fueron notificados de la que-rella en los municipios de Camuy y Hatillo, que correspon-den a la Sala Superior del Tribunal de Primera Instancia, región de Arecibo. A tenor con los Arts. 5.005 y 9.103(a) de la Ley de la Judicatura de Puerto Rico de 1994, supra, y la *264Regla 3 de Procedimiento Civil, 32 L.P.R.A. Ap. III (Sup. 1997), la competencia sobre este asunto le corresponde a la Sala Superior de Arecibo. Los municipios de Hatillo y Ca-muy, a su vez, pertenecen al distrito o región judicial de la competencia de la Sala Superior de Arecibo del Tribunal de Primera Instancia, lugar donde se presentó la acción que hoy nos ocupa. Así, pues, no existe duda que la querella presentada fue notificada en el distrito judicial donde se promueve la acción y que tenía que ser contestada dentro del término de los diez (10) días.(13) Por tanto, erró el Tribunal de Circuito al dejar sin efecto la anotación de rebel-día contra los recurridos.
hH h-1 h — I

Consideración de errores por un tribunal apelativo

En el segundo señalamiento, el obrero peticionario aduce que incidió el Tribunal de Circuito al considerar los méritos de la sentencia emitida por el Tribunal de Primera Instancia, a pesar de que la orden para mostrar causa exi-gía únicamente que se expusieran las razones por las cua-les no debía dejarse sin efecto la anotación de rebeldía y si, a tenor de las Reglas 45.2 y 67 de Procedimiento Civil, 32 L.P.R.A. Ap. III, se podía dictar una sentencia en rebeldía distinta a la súplica de la demanda o en exceso de la suma reclamada. El error señalado no fue cometido.
En aras de impartir justicia, un tribunal apelativo tiene la facultad inherente de considerar y resolver errores patentes que surjan de un recurso aun cuando éstos no hayan sido presentados por las partes. López Vicil v. ITT Intermedia, Inc., 142 D.P.R. 857 (1997); Ríos Quiñones v. *265Adm. Servs. Agrícolas, 140 D.P.R. 868 (1996); Rodríguez Cruz v. Padilla Ayala, 125 D.P.R. 486, 511-512 (1990); Ab Intestato Marini Pabón, 107 D.P.R. 433, 439 (1978); Santiago Cruz v. Hernández Andino, 91 D.P.R. 709, 711 (1965); Piovanetti v. Vivaldi, 80 D.P.R. 108, 121 (1957). Por lo tanto, el Tribunal de Circuito sí podía corregir errores pa-tentes manifiestos en el recurso, aun cuando éstos no hu-biesen sido traídos a su consideración.
Sin embargo, como expresáramos en la nota al calce nú-mero 6, si el Tribunal de Circuito resolvió que no procedía la anotación de rebeldía y que, por lo tanto, el caso debía ser devuelto al foro de instancia para que los recurridos contestaran la querella, no podía entonces pasar juicio so-bre el cómputo de la reclamación por horas extras.
No obstante lo anterior, evaluaremos si dicho tribunal actúo correctamente al modificar la cuantía otorgada en tal reclamación.(14)
IV

Cómputo de la compensación por horas extras trabajadas bajo la Ley Núm. 379

En la querella el obrero peticionario alegó lo siguiente: (i) que trabajó como ordeñador en la Vaquería Espinosa desde febrero de 1989 hasta el 15 de octubre de 1994 y que entre sus tareas se encontraba la de suministrar medica-mentos al ganado;(15) (ii) que durante ese tiempo trabajó un horario de nueve (9) horas diarias, que se desglosaba en turnos de seis (6:00) a diez (10:00) de la mañana, y de cinco (5:00) de la tarde a diez (10:00) de la noche, ambos turnos los trabajaba dentro del período de veinticuatro (24) horas *266y (iii) que devengaba un sueldo de cinco dólares ($5) por hora. Conforme a estos hechos que surgen de las alegacio-nes de la querella, el foro de instancia, sin el beneficio de la celebración de una vista en rebeldía, resolvió que el obrero peticionario había trabajado: “un horario ... de nueve (9) horas diarias (de las cuales una [1] era extra por exceder las ocho [8] horas diarias [de la jornada legal]) y cuatro (4) horas diarias que [también] resultaban extras porque el trabajo realizado entre las seis [6:00] y las diez [10:00] de la mañana no le permitían [sic] el descanso de [dieciséis (16)] horas entre jornada de trabajo”. Dicho foro concluyó, que el obrero peticionario trabajó cinco (5) horas extras por día, que equivalían a veinticinco (25) horas semanales, que por doscientos noventa y cuatro punto cuatro (294.4) sema-nas alcanzaban un total de siete mil trescientos sesenta (7,360) horas extras. Así, pues, en concepto de horas extras concedió al obrero peticionario setenta y tres mil trescien-tos sesenta dólares ($73,360),(16) más una suma igual por concepto de penalidad, para un total de ciento cuarenta y seis mil setecientos veinte dólares ($146,720).
Con esa misma prueba, el Tribunal de Circuito deter-minó que el obrero peticionario sólo había trabajado una (1) hora extra por día dentro de cinco (5) períodos de vein-ticuatro (24) horas semanales por doscientas noventa y cuatro punto cuatro (294.4) semanas (febrero de 1989 a octubre de 1994), para un total de mil cuatrocientas se-tenta y dos (1,472) horas extras que, a razón de cinco dó-lares ($5), totalizaban siete mil trescientos sesenta dólares ($7,360) o la suma de catorce mil setecientos veinte dólares ($14,720) en caso de que la novena hora no se le hubiese pagado a tiempo doble. Resolvió, además, que a tenor con los Arts. 4 y 5 de la Ley Núm. 379, supra, 29 L.P.R.A. secs. 273 y 274, así como el Art. III del Decreto Mandatorio Núm. 27, Cuarta Revisión de 31 de agosto de 1968, aplica-*267ble a la Industria de la Leche y de la Ganadería, “[n]o se justifica[ba] en derecho asignarle cuatro (4) horas extras adicionales diarias por el hecho del horario de trabajo frac-cionado de [cuatro] 4 y [cinco] 5 horas que patrono y em-pleado acordaron (Escolio omitido.)
Debemos analizar lo anterior a la luz de las disposicio-nes legales vigentes entonces y aplicables al caso que nos ocupa.
El Art. 3 de la Ley Núm. 379, supra, 29 L.P.R.A. sec. 272,(17) entonces vigente, dispone que la jornada legal de trabajo en Puerto Rico equivale a ocho (8) horas de labor y que cuarenta (40) horas de labor constituyen una semana de trabajo. Por lo tanto, son horas regulares de trabajo ocho (8) horas durante cualquier período de veinticuatro (24) horas consecutivas y cuarenta (40) horas durante cualquier semana.
Por su parte, el Art. 4 de dicha ley, 29 L.P.R. A. see. 273, en lo aquí pertinente, define horas extras como:
(a) Las horas que un empleado trabaja para su patrono en exceso de ocho horas durante cualquier período de veinticuatro horas consecutivas;
(b) Las horas que un empleado trabaja para su patrono en exceso de cuarenta durante cualquier semana, a menos que las horas trabajadas diariamente en exceso de ocho sean pagadas a tipo doble;
(e) Las horas que el empleado trabaja para su patrono en exceso del máximo de horas de labor al día que la Junta de Salario Mínimo haya fijado o fijare para la ocupación, negocio o industria en cuestión ....(18)
*268En cuanto al pago de las horas extras, el Art. 5 de la Ley Núm. 379, supra, dispone, en lo aquí pertinente, que todas las horas trabajadas en exceso de ocho (8) horas diarias serán compensadas “al doble del tipo convenido para las horas regulares”. Id.
Finalmente, la Sec. 30 de la Ley Núm. 96, supra, 29 L.P.R.A. sec. 246b, dispone con relación a las reclamaciones en concepto de salarios (horas extras), vacaciones, licencias por enfermedad o cualquier otro beneficio, el pago de una penalidad equivalente al doble de lo adeudado.
En atención a los principios esbozados y conforme a las alegaciones de la querella, única prueba que tuvo ante sí el tribunal, es forzoso concluir que el obrero peticionario so-lamente trabajó una (1) hora extra por día dentro de cinco (5) períodos de veinticuatro (24) horas semanales por dos-cientas noventa y cuatro punto cuatro (294.4) semanas (fe-brero de 1989 a octubre de 1994). Esta hora extra nunca fue compensada de manera doble. Sin embargo, siendo di*269cha hora parte de la jornada regular del obrero peticiona-rio, podemos inferir razonablemente que esa hora fue pa-gada de forma sencilla como hora regular. Por lo tanto, el cómputo suma a mil cuatrocientos setenta y dos (1,472) horas extras que, a cinco dólares ($5), equivale a siete mil trescientos sesenta dólares ($7,360). Por estas horas extras se le pagó siete mil trescientos sesenta dólares ($7,360). Se quedó a deber una cantidad igual ya que el pago de estas horas extras era a tiempo doble. A esta cantidad hay que añadirle una suma igual en concepto de penalidad con-forme dispone la Sec. 30 de la Ley Núm. 96, supra, para un total de catorce mil setecientos veinte dólares ($14,720).
Cabe señalar que bajo ninguna de las disposiciones le-gales citadas y aplicables al caso que nos ocupa, se justifica asignarle al obrero peticionario cuatro (4) horas extras adi-cionales diarias por el hecho de que el horario de trabajo fuera uno fraccionado de cuatro (4) y cinco (5) horas. Como bien expresó el Tribunal de Circuito en su sentencia, la ley disponía que sólo serían horas extras, pagadas a tiempo doble, las trabajadas en exceso de ocho (8) horas en cual-quier periodo de veinticuatro (24) horas. Véanse: Arts. 3 y 4 de la Ley Núm. 379 antes citada. Véase, además, el Art. III del Decreto Mandatorio Núm. 27, supra, también aplicable a los hechos que hoy nos ocupan.
Tomando en consideración todo lo antes expuesto, resol-vemos que de los hechos bien alegados en la querella surge que el obrero peticionario tiene derecho a la suma de siete mil trescientos sesenta dólares ($7,360) más una cantidad igual en concepto de penalidad según establece la Sec. 30 de la Ley Núm. 96, supra, para un total de catorce mil setecientos veinte dólares ($14,720) en concepto de horas extras. No se equivocó el Tribunal de Circuito al determi-nar la cuantía en concepto de horas extras adeudadas al obrero peticionario. Esto, sin embargo, no pone fin al asunto que nos ocupa. Procede que evaluemos las demás alegaciones de la querella.
*270V

Suficiencia de las alegaciones y la sentencia en rebeldía bajo la Ley Núm. 2

El tribunal de instancia resolvió que por un período de treinta y seis (36) días consecutivos, desde el 15 de sep-tiembre de 1993 al 21 de octubre de 1993, al obrero peti-cionario no se le permitió disfrutar de las dos (2) horas para ingerir alimentos que le correspondían debido a su horario de trabajo. Determinó, además, que durante ese período acumuló horas extras porque tampoco se le permi-tió el período de descanso entre jornada de trabajo. En vista de ello le adjudicó la cantidad de dos mil quinientos veinte dólares ($2,520), incluyendo penalidad, en concepto de horas para tomar alimentos. También le concedió, en concepto de horas extras, cinco mil setecientos sesenta dó-lares ($5,760), más una suma igual en concepto de penali-dad, para un total de once mil quinientos veinte dólares ($11,520). Erró el foro de instancia al conceder tales cuantías. (19)
 En Rivera v. Insular Wire Products Corp., 140 D.P.R. 912, 928 (1996), expresamos que “el procedi-miento judicial sumario establecido por la Ley Núm. 2, supra, tiene como fin primordial el proveerle al obrero un mecanismo procesal acortado que facilite y aligere el trá-mite de sus reclamaciones laborales”. Reiteramos, “que era esencial brindarle al patrono las oportunidades básicas del debido proceso de ley para defender sus derechos y, luego de analizar el procedimiento establecido en la Ley Núm. 2, supra, concluimos que éste cumplía con los elementos bá-sicos del debido proceso de ley”. íd., pág. 922. Así, pues, ratificamos la constitucionalidad de dicho procedimiento *271sumario.(20) íd. Además, señalamos que \d\unque este pro-cedimiento, limita el uso de las reglas procesales y sitúa al patrono en una posición procesalmente un poco más one-rosa que la del obrero, el procedimiento sumario no es, ni puede ser, una carta en blanco para la concesión de reme-dios a obreros que no han justificado adecuadamente, me-diante alegaciones o prueba, hechos que avalen su derecho a lo reclamado”. (Énfasis suplido.) Id., pág. 928. Véase, además, Díaz v. Hotel Miramar Corp., 103 D.P.R. 314, 324 (1975).
Respecto a las sentencias dictadas en rebeldía bajo el procedimiento sumario de la Ley Núm. 2, supra, y conforme a la norma establecida en Continental Ins. Co. v. Isleta Marina, 106 D.P.R. 809, 815 (1978),(21) resolvimos que las alegaciones concluyentes y las determinaciones de derecho, al igual que los hechos alegados incorrectamente, no son suficientes para sostener una determinación de responsabilidad del patrono. Los daños generales reclamados, al no constituir una suma líquida, tienen que probarse; no es suficiente con simplemente alegar que los daños montan o suman a la cantidad reclamada. Bajo cualesquiera circunstancias, la cuantía de los daños debe ser objeto de prueba. Véanse, además: Rivera v. Insular Wire Products, Corp., supra, págs. 930-931; Rivera v. Goytía, 70 D.P.R. 30, 33 (1949).
*272En cuanto a la adjudicación de un pleito en rebeldía hemos reiterado que
... los tribunales no son meros autómatas obligados a conceder indemnizaciones por estar dilucidándose un caso en rebeldía. Para el descargo de tan delicado ministerio, la ley reconoce que el proceso de formar consciencia judicial exige la comprobación “de cualquier aseveración” mediante prueba. A tal efecto, el tribunal “deberá celebrar las vistas que crea necesarias y adecuadas.” Y con referencia a una parte demandada en rebel-día —que ha comparecido previamente— le cobija el derecho a conocer del señalamiento, asistir a la vista, contrainterrogar los testigos de la parte demandante, impugnar la cuantía y apelar la sentencia. No renuncia a las defensas de falta de jurisdicción ni de que la demanda no aduce hechos constitutivos de una causa de acción en favor del reclamante. En otras palabras, un trámite en rebeldía no garantiza per se, una sentencia favorable al demandante; el demandado no admite hechos incorrecta-mente alegados como tampoco conclusiones de derecho. (Citas omitidas.) Continental Ins. Co. v. Isleta Marina, supra, pág. 817.
A tenor de los principios esbozados, evaluamos si proce-día la determinación que hiciera el foro de instancia en cuanto a la concesión de horas extras y horas para tomar alimentos durante el período de 15 de septiembre al 21 de octubre de 1993.
La alegación que dio base a la determinación del foro de instancia fue la siguiente:
Como resultado de la enfermedad en el ganado, el quere-llante fue forzado a trabajar [treinta y seis] 36 días corridos, desde el 15 de septiembre al 21 de octubre de 1993, lo que conllevó un horario de [dieciséis (16)] horas diarias durante las cuales no tomó las dos (2) horas para ingerir alimentos; como tampoco pudo descansar el término de [dieciséis (16)] horas que la ley dispone entre jornada de trabajo. Ello conllevó la acumu-lación de horas extras, así como las horas de tomar alimentos las cuales, no le fueron compensadas.
De una lectura desapasionada resulta ineludible la con-clusión de que la alegación del peticionario no consigna hechos suficientes que razonablemente permitan resolver *273como lo hizo el foro de instancia. Ésta ni siquiera incluye un desglose del horario trabajado cada día que nos permita responsablemente determinar, mediante un cómputo ma-temático, el remedio que solicita. Para resolver esta recla-mación resulta necesario la celebración de una vista en rebeldía. No procede la concesión de esta reclamación en esta etapa de los procedimientos.
El tribunal de instancia también determinó que con-forme a la Ley Núm. 115, supra, el obrero peticionario te-nía derecho al remedio especial que ésta ofrece. A base de las alegaciones en la querella, resolvió que éste fue despe-dido por haber brindado información sobre su patrono a un foro administrativo, la Oficina del Administrador de Regla-mentación de la Industria Lechera. Por ende, le concedió: (i) la cantidad de veinte mil dólares ($20,000) en concepto de salarios dejados de percibir, computados a razón de cinco dólares ($5) la hora a partir de la fecha de su despido hasta la presentación de la querella; (ii) la suma de cinco mil dólares ($5,000) en concepto de honorarios de abogado, y (iii) “orden[ó] la reposición [del obrero peticionario en] su empleo y el pago de salarios a razón de cuarenta dólares ($40) por cada día transcurrido(22) desde la fecha de la ra-dicación de la querella, cuyo pago continuará por-cada día que transcurra hasta que el [obrero peticionario] sea re-puesto en su empleo, más una suma igual por concepto de penalidad”.
El inciso (c) del Art. 2 de la Ley Núm. 115, supra, dis-pone lo siguiente:
(c) El empleado deberá probar la violación mediante eviden-cia directa o circunstancial. El empleado podrá, además, esta-blecer un caso prima facie de violación a la ley probando que participó en una actividad protegida por las sees. 194 et seq. de este título y que fue subsiguientemente despedido, amenazado o discriminado en su contra de su empleo. Una vez establecido *274lo anterior, el patrono deberá alegar y fundamentar una razón legítima y no discriminatoria para el despido. De alegar y fun-damentar el patrono dicha razón, el empleado deberá demos-trar que la razón alegada por el patrono era un mero pretexto para el despido. 29 L.P.R.A. sec. 194a(c).
En Marín v. Fastening Systems, Inc., 142 D.P.R. 499 (1997), tuvimos la oportunidad de interpretar esta ley. Allí expresamos que
... para tener derecho al remedio que concede la Ley Núm. 115, supra, el obrero querellante tiene que probar la violación a las disposiciones de la ley, mediante evidencia directa o circunstancial. Para facilitar el onus probandi que le impuso al obrero, dispuso que éste establecería un caso prima facie cuando presentase evidencia, directa o circunstancial, que pro-base: primero, que participó en una de las actividades protegi-das por la ley, y, segundo, que subsiguientemente fue despedido o amenazado o sufrió discrimen en el empleo. La Ley crea una presunción juris tantum de violación a ésta a favor del quere-llante, al disponer que éste establece un caso prima facie una vez prueba que participó en una actividad protegida y que fue subsiguientemente despedido, amenazado o discriminado en su contra en el empleo. Una vez el querellante establece de forma prima facie su caso, el patrono deberá alegar y fundamentar que tuvo una razón legítima y no discriminatoria para el despido. Ante esto, el empleado aún puede prevalecer si prueba que la razón alegada por el patrono es un simple pretexto para el despido discriminatorio. Marín v. Fastening Systems, Inc., supra, pág. 511.
En armonía con los principios antes esbozados, exami-namos la alegación sobre violación a la Ley Núm. 115, supra. Esta lee así:
Como resultado de investigaciones sanitarias realizadas por la industria lechera en la vaquería de los querellados, el quere-llante fue entrevistado para determinar el proceso seguido en la misma en torno a la producción de la leche. Este suplió la información que le fue requerida y las pruebas arrojaron una concentración alta de bacterias que requerían la destrucción del producto. Se corroboró también que la parte querellada es-taba transportando, de manera ilegal, leche desde la vaquería que dicha parte posee en San Sebastián a la vaquería locali-zada en Quebradillas. A raíz de esta situación, la parte quere-*275liada presionó, hostigó y finalmente despidió al querellante por haber provisto información relacionada a esta investigación. (Énfasis suplido.)
Como podemos observar, la anterior aseveración no es-pecifica cuándo se llevó a cabo la investigación ni cuáles fueron las actuaciones del patrono (recurridos) que consti-tuyeron actos de hostigamiento y presión. El obrero peti-cionario simplemente se limitó a expresar que fue entrevis-tado en torno a una investigación que se llevó a cabo por la industria lechera y que suplió la información requerida. Luego indicó que las pruebas arrojaron una concentración alta de bacterias que requerían la destrucción del producto. A renglón seguido y sin relacionar los hechos con la información suplida por él, informó que “se corroboró” que el patrono transportaba leche de manera ilegal. Por último —de manera conclusoria y sin especificar, aun de forma general, los hechos en que se basa— concluyó que como consecuencia de la información ofrecida, el patrono lo “presionó, hostigó y finalmente lo despidió”. El obrero peti-cionario tampoco indicó cuál fue el lapso de tiempo que transcurrió entre la investigación y estos actos, de forma tal que se pudiera lógicamente inferir que uno fue la con-secuencia lógica del otro, una represalia por parte del patrono. Es menester señalar que el lapso de tiempo re-sulta un dato importante que podría apoyar la conclusión de que el despido se hizo como represalia por la informa-ción suplida con relación a la investigación.
Acorde con lo resuelto en Marín v. Fastening System, Inc., supra, las alegaciones en este caso tampoco contienen hechos suficientes para apoyar la concesión de una senten-cia en rebeldía sin una vista al amparo de la Ley Núm. 115, supra. Recordemos que el procedimiento sumario estable-cido en la Ley Núm. 2, supra, “no es, ni puede ser, una carta en blanco para la concesión de remedios a obreros que no han justificado adecuadamente, mediante alegaciones o prueba, hechos que avalen su derecho a lo reclamado”. (En-*276fasis suplido.) Rivera v. Insular Wire Products Corp., supra, pág. 928. Disponer lo contrario atentaría con los prin-cipios fundamentales de impartir justicia y constituiría un patente abuso del derecho. Así pues, a la luz de lo discu-tido, en este caso no procedía la concesión de los remedios de la Ley Núm. 115, supra, en esta etapa de los procedimientos. Sin embargo, de las alegaciones de la que-rella, interpretadas liberalmente a favor del obrero peticio-nario, se puede colegir que éste hizo una reclamación vá-lida al amparo de la Ley Núm. 115, supra. Rivera v. Insular Wire Products Corp., supra, págs. 928-929. Le co-rresponde, pues, al foro de instancia determinar, de forma preliminar, si por la naturaleza de la reclamación ésta de-bía tramitarse por la vía ordinaria o bajo el procedimiento sumario de la Ley Núm. 2, supra. Si concluye que procede el trámite sumario, debe celebrar una vista en rebeldía, ya que las alegaciones de la querella no son suficientes para conceder lo allí reclamado. Marín v. Fastening System, Inc., supra.
Por otra parte, podemos colegir que de las alegaciones antes mencionadas sí surgen hechos suficientes que váli-damente se pueden enmarcar dentro de una reclamación por despido sin justa causa al amparo de la Ley Núm. 80, supra. Esto significa que en este caso el tribunal de instan-cia sí podía dictar una sentencia en rebeldía y conceder el remedio provisto por esta ley. Por lo tanto, actuó correcta-mente al conceder la mesada.
Ahora bien, siendo el remedio que se concede al amparo de la Ley Núm. 80, supra, uno exclusivo, si el obrero demandante logra probar su reclamación bajo la Ley Núm. 115, supra, y la cantidad otorgada resulta ser mayor que la concedida bajo la Ley Núm. 80, supra, lo que procede es que se le rebaje a lo concedido bajo la Ley Núm. 115, supra, lo que previamente el obrero recibiera bajo la Ley Núm. 80, supra. De esta forma se logra armonizar el propósito de la Ley Núm. 80, supra, de proveer al obrero *277un remedio económico rápido, que aunque limitado, lo ayuda en su transición entre un empleo y otro, sin que la necesidad lo fuerce a perder su derecho a reclamar y pro-bar que, bajo otras leyes laborales, tiene derecho a reme-dios más amplios y a compensaciones mayores.(23)
Pasemos ahora a examinar la corrección de la cuantía otorgada en concepto de despido injustificado bajo la Ley Núm. 80, supra.
VI

La mesada por despido sin justa causa bajo la Ley Núm. 80, supra.

El Art. 1 de la Ley Núm. 80, supra, 29 L.P.R.A. sec. 185a, entonces vigente y aplicable al caso de autos, en términos generales dispone que cualquier empleado de una industria, comercio o negocio o sitio de empleo, que fuere despedido de su cargo sin justa causa, tendrá derecho a recibir de su patrono además del sueldo devengado, el salario correspondiente a un (1) mes en concepto de indemnización y una indemnización progresiva adicional equivalente a una (1) semana por año de servicio.(24) Véase *278Delgado Zayas v. Hosp. Int. Med. Avanzada, 137 D.P.R. 643 (1994).
A tenor con el texto del Art. 1 de la Ley Núm. 80, supra, la cantidad que corresponde al obrero peticionario en con-cepto de mesada equivale a la suma de mil ochocientos dólares ($1,800). Este cálculo lo hemos computado a razón de cuarenta (40) horas regulares semanales, a cinco dóla-res ($5) por hora, lo que equivale a la suma de doscientos dólares ($200) semanales. Esto multiplicado por cuatro (4) semanas, asciende a la totalidad de ochocientos dólares ($800) mensuales. El obrero peticionario trabajó cinco (5) años completos contados desde febrero de 1989 hasta octu-bre de 1994. Conforme dispone la ley aplicable, a éste le corresponde una indemnización equivalente al sueldo de una (1) semana por año trabajado, que multiplicada por doscientos dólares ($200) asciende a la suma de mil dólares ($1,000); más el sueldo de un (1) mes para un total de mil ochocientos dólares ($1,800) en concepto de mesada. Erró el foro de instancia al concederle al peticionario la cuantía de mil ochocientos sesenta dólares ($1,860) en concepto de mesada.
VII

Pago de bono de navidad y de vacaciones

En lo que respecta a la reclamación en concepto de bono de navidad, el peticionario alegó que durante el tiempo que trabajó en la vaquería nunca se le pagó cantidad alguna en concepto de bono de navidad. El foro de instancia deter-minó que por exclusión expresa del Art. 5 de la Ley Núm. 148, supra, 29 L.P.R.A. sec. 505, éste no tenía derecho a tal pago.
*279El Art. 5 de dicha ley, supra, establece que serán excluidas de las disposiciones referentes al pago de bono “las personas empleadas en actividades agrícolas, en el servicio doméstico o en residencia de familia, o en instituciones de fines caritativos y a los funcionarios y empleados del Estado Libre Asociado, sus corporaciones públicas y municipalidades, que ocupen un cargo, puesto o empleo de carácter continuo o irregular”. (Enfasis suplido.)
De la disposición citada no existe duda de que el obrero peticionario es uno de los empleados que están expresa-mente excluidos por la ley. Por consiguiente, no tiene dere-cho a la reclamación en concepto de bono de navidad. En vista de ello, no erró el tribunal de instancia en su determinación.
Finalmente, en cuanto a la reclamación en concepto del pago de vacaciones el peticionario, hizo la siguiente alega-ción:
... [L]a parte querellada [recurridos] nunca le permitió al querellante [obrero peticionario] disfrutar de vacaciones regu-lares como estipula la ley, aunque se las pagó en forma sencilla a la vez que trabajaba.
Conforme a lo alegado y a las disposiciones de ley apli-cables, el foro de instancia determinó que por el obrero peticionario no haber disfrutado de sus vacaciones, los re-curridos venían obligados a compensarlas de forma doble. Añadió que este derecho es irrenunciable y que el pago de dinero a cambio de su disfrute es ilegal y nulo. Señaló, además, que el pago de dinero a cambio del disfrute de las vacaciones, por ser ilegal, no puede ser levantado como de-fensa por los recurridos. En apoyo de lo expresado citó la Sec. 18 de la Ley Núm. 96 de 26 de jimio de 1956, según enmendada, 29 L.P.R.A. see. 245, y la Opinión del Secreta-rio del Trabajo Núm. 91-4 de 1ro de noviembre de 1991. Concedió la suma total de seis mil dólares ($6,000), más una suma igual en concepto de penalidad, para un total de doce mil dólares ($12,000).
*280El Art. V del Decreto Mandatorio Núm. 27, supra, apli-cable a la industria de la leche dispone que
[t]odo empleado de la fase agrícola o de la fase industrial ten-drá derecho a vacaciones con sueldo completo que se hará efec-tivo al empezar a disfrutarlas, a razón de un día y cuarto (11/4) por cada mes en que haya tenido por lo menos ciento veinte (120) horas de labor. Las vacaciones se concederán anualmente en forma que no interrumpan el normal funcionamiento del negocio, a cuyo fin el patrono establecerá los turnos correspondientes. Mediante acuerdo entre patrono y empleado podrá acumularse durante más de un año, y en caso de que el empleado cese en su trabajo, el patrono le hará efectivo el total hasta entonces acumulado. Si la compensación no se ha estipu-lado por día o período mayor, la correspondiente a cada día de vacaciones se determinará multiplicando por ocho (8) el prome-dio del jornal por hora devengado por el empleado durante el año a que correspondan vacaciones.
Por su parte, la Opinión del Secretario del Trabajo, supra, pág. 2, expresa, como norma general, que “los emplea-dos tendrán derecho a vacaciones con sueldo completo que se hará efectivo al comenzar a disfrutarlas”. Indica, ade-más, que según la Sec. 18 de la Ley Núm. 96, supra, 29 L.P.R.A. sec. 245, tal derecho es irrenunciable. Señala que “[p]or excepción los decretos mandatorios disponen usual-mente que la renuncia al disfrute de hecho de las vacacio-nes a cambio de dinero será ilegal y nula”. Op. Sec. Trabajo Núm. 91-4, supra, págs. 3-4. Añade que algunos decretos permiten lo anterior, siempre y cuando el obrero esté de acuerdo y el Departamento del Trabajo y Recursos Huma-nos conceda la autorización para ello. La reglamentación específica sobre esta materia dependerá de lo establecido en el decreto aplicable a cada situación. En algunos casos la violación a esa norma general hará que el pago sea ilegal y nulo, por lo que no podría ser presentado como defensa por el patrono. Finalmente, el Secretario del Trabajo ex-pone que la mayor parte de los decretos permiten, por acuerdo escrito entre patrono y empleado, que las vacacio-nes se acumulen sin disfrutarlas durante más de un (1) *281año, pero nunca por más de dos (2) años. Aclara, sin embargo, que para desalentar el que un patrono no conceda las vacaciones a que tiene derecho cualquiera de sus em-pleados por más de esos dos (2) años, algunos decretos es-tablecen que el patrono deberá concederle al empleado el total acumulado hasta entonces, pagándole dos (2) veces el sueldo correspondiente por la licencia acumulada en exceso de dichos dos (2) años.
Cabe señalar que hemos examinado detenidamente la Sec. 18 de la Ley Núm. 96, supra, y no hemos encontrado una expresión específica de que el derecho a vacaciones sea uno irrenunciable. Sin embargo, de una lectura integral de la declaración de principios que contiene esta sección, se puede razonablemente deducir que la intención legislativa fue que este derecho adviniera en uno irrenunciable; salvo las modificaciones dispuestas en los distintos decretos mandatories.
 De todo lo anterior podemos colegir que el dere-cho a vacaciones consiste del disfrute y paga de éstas; que salvo a lo dispuesto en los distintos decretos, éste es un derecho irrenunciable, y que los días de licencia por vaca-ciones acumulados en exceso de dos (2) años deberán ser liquidados a razón del doble que corresponda. Expuestas las normas de derecho aplicables, procedemos a evaluar la corrección de las cuantías otorgadas por vacaciones.
A tenor con el decreto aplicable, Decreto Mandatorio Núm. 27, supra, el obrero peticionario acumuló un día y cuarto (1 1/4) por cada mes que tuviera ciento veinte (120) horas de labor. Esto equivale a un total de quince (15) días de vacaciones por año. Cada día por licencia de vacaciones equivale a ocho (8) horas de trabajo a razón de cinco dóla-res ($5), para un total de cuarenta dólares ($40) por día y cuarenta dólares ($40) por quince (15) días equivalen a seiscientos dólares ($600) por año. Así pues, el peticionario acumuló durante un período de cinco (5) años (desde fe-brero de 1989 hasta febrero de 1994) la cantidad de tres *282mil dólares ($3,000), más la suma de trescientos treinta y nueve dólares con cincuenta centavos ($339.50) compren-dida en el período de marzo a septiembre de 1994 para un total de tres mil trescientos treinta y nueve dólares con cincuenta centavos ($3,339.50). A esta cantidad hay que añadirle una suma igual en concepto de penalidad según dispone la Sec. 30 de la Ley Núm. 96, supra, 29 L.P.R.A. sec. 246b. Véase, además, Op. See. Trabajo, supra. Por lo tanto, la cuantía total en concepto de vacaciones asciende a seis mil seiscientos setenta y nueve dólares ($6,679). Erró el foro de instancia al concederle al peticionario una cuan-tía de doce mil dólares ($12,000) en este concepto.(25)
Por los fundamentos antes expuestos, se dictará senten-cia a los fines de modificar la emitida por el Tribunal de Circuito de Apelaciones, Circuito Regional de Arecibo y Utuado de 20 de marzo de 1996. En específico, se revoca su determinación de dejar sin efecto la anotación de rebeldía contra los recurridos. Se confirma la parte de la sentencia que modifica la cuantía por concepto de horas extras en cuanto dispone que el obrero peticionario tiene derecho al pago de catorce mil setecientos veinte dólares ($14,720).
En cuanto a lo resuelto exclusivamente por el Tribunal de Primera Instancia, Sala Superior de Arecibo, se dispon-drá lo siguiente: Se modifican las cuantías otorgadas en concepto de mesada y de pago por vacaciones. Se confirma la determinación de que el obrero peticionario no tiene de-recho al bono de navidad.

Se devuelve el caso a dicho tribunal para que dilucide si 
*283
procede la reclamación por horas extras y horas para tomar alimentos durante el período de 15 de septiembre al 21 de octubre de 1993. Se ordena, además, que éste determine si a tenor con lo resuelto en Marín v. Fastening Service Systems, Inc., supra, y Rivera v. Insular Wire Products Corp. supra, la reclamación al amparo de la Ley Núm. 115, supra, debe tramitarse por la vía ordinaria o de acuerdo con el procedimiento sumario de la Ley Núm. 2, supra. Si con-cluye que procede el trámite sumario, deberá celebrar una vista en rebeldía, ya que las alegaciones de la querella no son suficientes para conceder el remedio solicitado.

— O —

 La sociedad de bienes gananciales h/n/c Vaquería Espinosa fue notificada dos (2) veces: a través de Angel Espinosa en Camuy y a través de su esposa Nelva Avila *254en Hatillo. Cabe señalar que, aunque la esposa del Sr. Ángel Espinosa fue identifi-cada como Fulana de Tal en la querella y que ésta nunca se enmendó para incluir el nombre correcto, ésta sí fue notificada de tal querella por su nombre propio, Nelva Ávila.


 Es menester aclarar que la Sra. Nelva Ávila no compareció específicamente. Sin embargo, la querella está dirigida contra el patrono del obrero reclamante, Manuel Hernández Hernández, y como bien se desprende de ésta, el patrono es la sociedad legal de gananciales compuesta obviamente por los esposos Espinosa-Ávila.


 El licenciado Ronda del Toro alegó que el 9 de noviembre de 1995 se encon-traba con su hija, que tuvo que ser operada de emergencia, en la Clínica Las Américas.


 Como cuestión de hecho, el tribunal concluyó que la querella no fue contes-tada, ni se presentó una moción de prórroga jurada dentro del término de diez (10) días dispuesto por la Ley Núm. 2 de 17 de octubre de 1961, según enmendada, 32 L.P.R.A. sec. 3118 et seq.


 A dicho recurso se le asignó el Núm. KLCE-96-00083. Este fue el segundo recurso presentado sobre el mismo caso, ya que, de la orden que reiteró la anotación de rebeldía, los recurridos acudieron al Tribunal de Circuito de Apelaciones (en ade-lante Tribunal de Circuito) y también presentaron un recurso de certiorari, al que se le asignó el Núm. KLCE-96-00058. En ambas peticiones el patrono recurrido discutió idénticos errores, con la sola excepción de que en el recurso KLCE-96-00083 incluyó ' como error que el foro de instancia dictó una sentencia en rebeldía por más del doble de la cuantía original reclamada en la querella.
Los errores señalados en el recurso Núm. KLCE-96-00083 fueron los siguientes:
“1. Erró el Tribunal de Primera Instancia al mantener una anotación de rebel-día de los aquí comparecientes, a pesar [de] que se radicó la Contestación a[la] Que-rella, tan solo 4 días luego del término dispuesto en la ley para contestar en estos casos y se dió [sic] una explicación bajo juramento para esa tardanza.
“2. Erró el Trinunal [sic] de Primera Instancia al dictar una Sentencia en *256rebeldía por más del doble de la cuantía original notificada a la parte querellada, sin que tampoco existiera declaración alguna del querellante.”


 La modificación de esta cuantía por el Tribunal de Circuito resultaba prema-tura a la luz de su determinación de que no procedía la anotación de rebeldía, sino la devolución del caso para que se contestase la querella y continuaran los procedimien-tos al amparo de la Ley Núm. 2, supra.


 En un sistema judicial unificado de jurisdicción general como el nuestro, todos los tribunales de instancia tienen la misma jurisdicción, es decir, la misma autoridad y poder. Es la competencia lo que varía entre ellos.


 Anterior a la Ley Núm. 17 de 11 de abril de 1945, Leyes de Puerto Rico, pág. 45, se aprobó la Ley Núm. 13 de 20 de abril de 1932 para enmendar las Sees. 2 y 10 (32 L.P.R.A. sees. 3119 y 3127). Sin embargo, para propósitos de nuestra discusión, tales enmiendas no son pertinentes al asunto que nos ocupa.


 En la Sec. 2 de la Ley Núm. 182 de 12 de mayo de 1948, Leyes de Puerto Rico, pág. 473, se dispuso, en lo pertinente, lo siguiente:
‘“Sección 2. — El Juez dictará una orden para que se notifique a la parte quere-llada con copia de la querella, apercibiéndole que deberá radicar su contestación por escrito, con constancia de haber servido copia de la misma al abogaado [sic] de la parte querellante o a ésta si hubiera comparecido por derecho propio, dentro de diez (10)días después de la notificación, si ésta se hiciere en el distrito judicial en que se promueva la acción, y dentro de quince (15) días en los demás casos. ...’’’(Enfasis suplido.)


 Como sabemos, después de la Ley de la Judicatura del Estado Libre Aso-ciado de Puerto Rico de 1952 la Legislatura reestructuró el sistema judicial, apro-bando las leyes siguientes: la Ley Núm. 11 de 2 de junio de 1993 (4 L.P.R.A. sec. 1 et seq.); el Plan de Reorganización Núm. 1 de la Rama Judicial de 1994, de 28 de julio, conocido como la Ley de la Judicatura de Puerto Rico de 1994, y la Ley de la Judicatura de Puerto Rico de 1994, según enmendada por la Ley Núm. 248 de 25 de diciembre de 1995.


 Según establece el Art. 9.001 de la Ley de la Judicatura de Puerto Rico de 1994, (4 L.P.R.A. sec. 23c), las secciones conocidas como Tribunal Superior y Tribunal Municipal fueron consolidadas y se incluyeron dentro de lo que ahora se conoce como Tribunal de Primera Instancia. Dicho artículo también dispone que el Tribunal de Distrito quedará abolido en un término de ocho (8) años a partir de la vigencia de esta ley. Dentro de este plazo permanecerá como una subsección del Tribunal de Primera Instancia.


 Cabe señalar que, conforme a las definiciones que hemos establecido, dis-trito judicial sí equivale a región judicial.


 Nos preocupa la frecuencia con la que a este Tribunal llegan controversias que se circunscriben al incumplimiento con los plazos que establece la Ley Núm. 2, supra, para contestar la querella. Esto, en gran medida, denota una falta de diligen-cia por parte de los abogados que suscriben tales contestaciones, y perjudica a las partes que representan.


 Por la conclusión a la que llegamos, no es necesario discutir si se equivocó el foro de instancia al dictar sentencia por una cuantía mayor a la solicitada. Regla 43.6 de Procedimiento Civil, 32 L.P.R.A. Ap. III.


 El peticionario no especificó el día exacto en que comenzó a trabajar en la vaquería.


 Este cómputo lo hizo el foro de instancia a tiempo doble, o sea, a razón de diez dólares ($10) por hora extra trabajada.


 Esta sección fue enmendada mediante la Ley Núm. 83 de 20 de julio de 1995.


 Respecto a las disposiciones legales citadas, el Ledo. A. Acevedo Colom, en su obra titulada Legislación Protectora del Trabajo, Comentada, Ira ed. rev., San Juan, Ed. Ramallo, 1990, pág. 72, expresa que para determinar si una hora traba-jada es regular o extra, se debe evaluar si en el período de veinticuatro (24) horas inmediatamente anterior al momento en que termina la hora de trabajo en contro-versia se había trabajado ocho (8) horas regulares. Señala que si esto ocurre, la hora en controversia debe ser considerada como una extra. Además, como hecho relevante, Acevedo Colom indica que la semana de trabajo comienza siempre el mismo día y a *268la misma hora, mientras que la jornada legal de veinticuatro (24) horas consecutivas se computan de forma rotativa, o sea, que con cada hora y cada minuto que pasa tenemos un nuevo período de veinticuatro (24) horas. Acevedo Colom, op. cit., pág. 73.
Para ilustramos sobre la forma de computar el pago de horas extras, el licen-ciado Acevedo Colom expone los ejemplos siguientes:
Un empleado trabaja ocho (8) horas regulares de lunes a viernes tiene un total de cuarenta (40) horas regulares. Ahora bien, si este empleado trabaja ocho (8) horas el sábado o en la alternativa el domingo, entonces estas ocho horas (8) son extras por exceder de cuarenta (40) horas regulares en el transcurso de la semana.
Un empleado trabaja diez (10) horas diarias de lunes a jueves. En cada día se trabajaron ocho (8) horas regulares y dos (2) que resultan extras en virtud de la jornada diaria de trabajo. Concluida la jornada de trabajo del jueves vemos que el empleado ha acumulado en esa semana cuarenta (40) horas de labor. Del total de horas trabajadas en la semana, treinta y dos (32) son regulares y ocho (8) son extras. El viernes el empleado trabaja ocho (8) horas que no resultan extras en virtud de la jomada diaria de trabajo. Entonces, debemos preguntarnos: ¿son regulares o extras las ocho (8) horas trabajadas el viernes? La respuesta a la interrogante anterior es que las ocho (8) horas trabajadas el viernes son regulares. Aquí tenemos que aplicar la regla antes esbozada en el sentido de que el tiempo extra trabajado durante la semana en virtud de la jornada diaria de trabajo no se toma en consideración paira el cómputo de las cuarenta (40) horas regulares que constituyen la semana de trabajo. Por lo tanto, no es hasta que tenemos el total de cuarenta (40) horas regulares trabajadas en una semana que, en virtud de la disposición relativa a la semana de trabajo, comienza a considerarse tiempo extra todo el que se trabaje en exceso de dicho total. Acevedo Colom, op. cit., pág. 72.


 En cuanto a la determinación del foro de instancia sobre este aspecto, el Tribunal de Circuito se limitó a decir que ninguna de las partidas se justificaba, ya que éstas no tenían razón de ser y carecían de fundamentos.


 En Landrum Mills Corp. v. Tribunal Superior, 92 D.P.R. 689, 691-692 (1965), expresamos que “[e]l procedimiento para la reclamación de salarios del 1961 es un procedimiento especial, de naturaleza sumaria, y por considerar el Estado, que cualquier cuestión relacionada con el contrato de trabajo, por su posible efecto sobre la economía de nuestro pueblo, está revestida de interés público, tiene ciertas dispo-siciones que son más favorables al obrero que al patrono, por haber sido la conclusión del estudio legislativo que no existe igualdad de medios económicos entre las partes para una adecuada defensa de sus respectivos derechos, al originarse la reclamación judicial”.


 En Continental Ins. Co. v. Isleta Marina, 106 D.P.R. 809, 815 (1978), resol-vimos que “el trámite de un caso en rebeldía ... tiene como consecuencia jurídica que se estimen aceptadas todas y cada una de las materias bien alegadas en la demanda ...”. Además, definimos la frase materias bien alegadas como “los hechos correcta-mente alegados”. Véase 10 Wright and Miller, Federal Practice and Procedure: Civil 2d, pág. 282 (1973).


 A pesar de que el foro de instancia no lo cualificó, entendemos que la suma concedida en este renglón fue calculada a base del pago por días laborales, es decir, cinco (5) días a la semana.


 Esta medida permite que un tribunal, al confrontarse con una demanda en la que se han incluido varias reclamaciones al amparo de distintas leyes laborales, pueda separarlas y resolver algunas por el procedimiento sumario de la Ley Núm. 2, supra, como, por ejemplo, la reclamación bajo la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. sec. 185a et seq.), mientras continúa con las otras, que pueden ser más complicadas, por la vía ordinaria. Véase Rivera v. Insular Wire Products Corp., 140 D.P.R. 912, 926 (1996). También evita el que los patronos, mediante el pago de la mesada por la Ley Núm. 80, supra, al momento del despido, desalienten o traten de impedir el que un obrero reclame derechos más amplios al amparo de legislación laboral específica encaminada a evitar y erradicar prácticas que se consideran noci-vas para el ambiente laboral. Debemos aclarar, sin embargo, que nada de lo antes expuesto permite el que un obrero pueda fraccionar su causa de acción por el hecho de que reclame bajo distintas leyes o teorías legales. Véase Ramos González v. Félix Medina, 121 D.P.R. 312, 332 (1988).


 El inciso (a) de esta ley fue enmendado el 17 de septiembre de 1996. Ahora establece que si el despido ocurre dentro de los primeros cinco (5) años de servicio, el obrero tendrá derecho a una indemnización correspondiente al sueldo de un (1) mes. Tendrá derecho al sueldo de dos (2) meses si el despido ocurre luego de los primeros cinco (5) años, pero dentro de los quince (15) años de servicio. Finalmente, el obrero *278tendrá derecho al sueldo correspondiente a tres (3) meses si el despido ocurre luego de los quince (15) años de servicio.


 En su tercer y último señalamiento de error el peticionario alega, que inci-dió el Tribunal de Circuito al resolver que todos los recurridos contestaron la quere-lla a pesar de que no existe en autos contestación alguna de la recurrida Nelva Avila, esposa del señor Espinosa y ambos dueños de la Vaquería Espinosa.
En atención a lo ya discutido y a los documentos que pbran en autos basta señalar, que al igual que a los demás recurridos, la señora Ávila fue emplazada y notificada de la querella. Ésta no compareció dentro del término de diez (10) días dispuesto por la Ley Núm. 2, supra. Por lo que, al igual que a los otros recurridos, se le anotó la rebeldía y se dictó sentencia en su contra.